Citation Nr: 1707606	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected schizophrenia.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1944 to February 1945.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. During the pendency of the Veteran's claim for an increased evaluation for schizophrenia, the Veteran asserted that his service-connected schizophrenia rendered him unemployable. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND
 

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately readjudicating, this claim, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

In his January 2017 statement, the Veteran's representative asserted that since the Veteran's last VA medical examination in 2010, the Veteran's service-connected schizophrenia has worsened, including hospitalizations for his service-connected schizophrenia. A new VA medical examination would assist in the resolution of this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for schizophrenia. If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any federal government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

2. Schedule the Veteran for a VA medical examination to assess the current severity of his schizophrenia symptoms and their impairment on his current functioning. The examiner should specifically discuss the Veteran's occupational functioning in relation to this disability, to include a discussion of the Veteran's ability to maintain substantially gainful employment.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




